                                                          1 GREENBERG TRAURIG, LLP
                                                            MARK D. KEMPLE, ESQ.
                                                          2 Pro Hac Vice Forthcoming
                                                            1840 Century Park East, Suite 1900
                                                          3 Los Angeles, CA 90067
                                                            Telephone: (310) 586-7700
                                                          4 Facsimile: (310) 586-7800
                                                            Email: kemplem@gtlaw.com
                                                          5
                                                            TYLER R. ANDREWS, ESQ.
                                                          6 Nevada Bar No. 9499
                                                            JASON K. HICKS, ESQ.
                                                          7 Nevada Bar No. 13149
                                                            10845 Griffith Peak Drive, Suite 600
                                                          8 Las Vegas, NV 89135
                                                            Telephone: (702) 792-3773
                                                          9 Facsimile: (702) 792-9002
                                                            Email: andrewst@gtlaw.com
                                                         10        hicksja@gtlaw.com
                                                         11 Attorneys for Defendant

                                                         12                                UNITED STATES DISTRICT COURT
                                                         13                                       DISTRICT OF NEVADA
                  10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP


                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                      Las Vegas, Nevada 89135




                                                         14   INTERNATIONAL PAYMENT ADVISORS                      Case No.: 2:19-cv-203-RFB-VCF
                                                              LTD, a Nevada limited liability company,
                                                         15
                                                                                    Plaintiff,                    STIPULATION AND ORDER TO
                                                         16
                                                                        v.                                        AMEND COMPLAINT AND
                                                         17                                                       WITHDRAW DEFENDANT’S
                                                              PAYSAFE SERVICES (US) LLC, a Delaware               MOTION TO DISMISS
                                                         18   Corporation; and DOES 1-10 inclusive,

                                                         19                         Defendants.

                                                         20
                                                         21           Plaintiff International Payment Advisors LTD (“Plaintiff”), by and through its counsel of

                                                         22 record, Kravitz, Schnitzer & Johnson, Chtd., and Glaser Weil Fink Howard Avchen & Shapiro LLP,

                                                         23 and Defendant Paysafe Services (US) LLC (“Defendant”), by and through its counsel of record,

                                                         24 Greenberg Traurig, LLP, hereby stipulate and request that the Court enter an order: (1) permitting

                                                         25 Plaintiff to file an Amended Complaint; (2) withdrawing Defendant’s Motion to Dismiss and attached

                                                         26 declarations and exhibits (ECF No. 14); and (3) granting Defendant fourteen (14) days from the date

                                                         27 of Plaintiff’s filing of the Amended Complaint in which to file its response.

                                                         28 / / /


                                                                                                          Page 1 of 2
                                                              ACTIVE 42815766v2
                                                          1           This stipulation is made and based upon the following:
                                                          2           1.      Plaintiff filed its Complaint on February 1, 2019, in which it alleges that Defendant
                                                          3 committed certain breaches of contract and of the implied covenant of good faith and fair dealing.

                                                          4 [ECF No. 1]

                                                          5           2.      Defendant thereafter filed a Motion to Dismiss the Compliant for lack of subject matter
                                                          6 jurisdiction. [ECF No. 14]

                                                          7           3.      In the interests of judicial economy and the conservation of resources, the parties agree
                                                          8 to permit Plaintiff to file an Amended Complaint and to withdraw Defendant’s Motion to Dismiss

                                                          9 and attached declarations and exhibits, without prejudice.

                                                         10           4.      Defendant shall have fourteen (14) days from the date of the filing of the Amended
                                                         11 Complaint in which to file its response.

                                                         12           5.      Plaintiff reserves its rights to assert any arguments related to Defendant previously
                                                         13 filing a motion under Rule 12(b) that is being withdrawn pursuant to this Stipulation and Order,
                  10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP


                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                      Las Vegas, Nevada 89135




                                                         14 including, but not limited to, its rights pursuant to Rule 12(g)(2) and Rule 12(h).

                                                         15           6.      This stipulation is entered into in good faith and not for purposes of delay.
                                                         16    DATED this 10th day of April 2019.                 DATED this 10th day of April 2019.
                                                         17    KRAVITZ, SCHNITZER & JOHNSON, GREENBERG TRAURIG, LLP
                                                               CHTD.
                                                         18
                                                                /s/ Adam Wax                                       /s/ Jason Hicks
                                                         19    MARTIN J. KRAVITZ, ESQ.                            MARK D. KEMPLE, ESQ.
                                                               Nevada Bar No. 83                                  Pro Hac Vice forthcoming
                                                         20    ADAM J. WAX, ESQ.                                  TYLER R. ANDREWS, ESQ.
                                                               Nevada Bar No. 12126                               Nevada Bar No. 9499
                                                         21    8985 S. Eastern Avenue, Suite 200                  JASON K. HICKS, ESQ.
                                                               Las Vegas, Nevada 89123                            Nevada Bar No. 13149
                                                         22                                                       10845 Griffith Peak Drive, Suite 600
                                                               GLASER WEIL FINK HOWARD                            Las Vegas, Nevada 89135 IT IS HEREBY ORDERED
                                                         23    AVCHEN & SHAPIRO LLP                                                            that the Amended Complaint
                                                               PATRICIA L. GLASER, ESQ.                           Attorneys for Defendant      must be filed on or before
                                                         24    Admitted Pro Hac Vice                                                           April 17, 2019.
                                                               SEAN RILEY, ESQ.
                                                         25    Admitted Pro Hac Vice                              IT IS SO ORDERED.
                                                               MICHAEL GERST, ESQ.
                                                         26    Admitted Pro Hac Vice
                                                               10250 Constellation Blvd., 19th Floor
                                                         27    Los Angeles, CA 90404                              UNITED STATES MAGISTRATE JUDGE
                                                         28                                                                  April 10, 2019
                                                               Attorneys for Plaintiff                            DATED: ___________________________

                                                                                                            Page 2 of 2
                                                              ACTIVE 42815766v2
